ALD-268                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4042
                                       ___________

                                     BRIAN COOK,
                                            Appellant

                                             v.

      DONALD HARKOM; DONALD TALLEY; MINDY LOU GRANLUND;
    ANDREA WAKEFIELD; BONNIE STOGNIEF; CHRISTOPHER COMINSKY;
                       TERRY A. DOUGLAS
               ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1:15-cv-01940)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 26, 2016
           Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                              (Opinion filed: June 6, 2016 )
                                      _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       State prisoner Brian Cook appeals pro se and in forma pauperis from the District

Court’s order dismissing, pursuant to 28 U.S.C. § 1915(e)(2), his amended civil rights

complaint. Because we agree that the complaint fails to state a claim on which relief

could be granted, and conclude further that the appeal lacks arguable merit, we will

dismiss the appeal pursuant to § 1915(e)(2)(B)(i).

       Cook filed a complaint that the District Court screened pursuant to the Prison

Litigation Reform Act provisions codified at 28 U.S.C. § 1915(e)(2). The District Court

dismissed the complaint for the failure to state a claim upon which relief could be

granted, but with leave to file an amended complaint. Cook then filed an amended

complaint, which the District Court dismissed as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and without leave to further amend. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering a dismissal

pursuant to § 1915(e)(2), we apply the same de novo standard of review as with our

review of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See,

e.g., Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[I]n deciding a motion to

dismiss, all well-pleaded allegations . . . must be taken as true and interpreted in the light

most favorable to the plaintiffs, and all inferences must be drawn in favor of them.”

McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009) (quotation marks omitted).

A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because Cook proceeded pro se

in the District Court, we construe his pleadings liberally. See Haines v. Kerner, 404 U.S.
2
519, 520 (1972). We may affirm on any ground that the record supports. See Hughes v.

Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

       We agree that the complaint fails to state a claim and that the District Court

correctly dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2). Cook’s complaint,

which contends that the Commonwealth unlawfully extended his maximum sentence-

expiration date, is not cognizable as a federal civil rights case because it is barred by the

doctrine of Heck v. Humphrey, 512 U.S. 477 (1994). The success of Cook’s claims

would necessarily imply the invalidity of the fact or the duration of his state confinement,

which have not been elsewhere invalidated. See Wilkinson v. Dotson, 544 U.S. 74, 78

(2005); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (stating that “when a state

prisoner is challenging the very fact or duration of his physical imprisonment, and the

relief he seeks is a determination that he is entitled to immediate release or a speedier

release from that imprisonment, his sole federal remedy is a writ of habeas corpus”); cf.

also Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006) (holding that where success

in a § 1983 action would imply the invalidity of a decision to revoke parole that has not

been otherwise rendered invalid, the action is Heck-barred).

       We conclude further that Cook’s appeal lacks arguable merit. In its first dismissal

order, the District Court put Cook on notice that a federal civil rights suit was not the

proper vehicle for challenging the fact or duration of confinement. See D. Ct. Doc. No.

8, at 9 (citing Preiser). Cook then filed an amended complaint that pressed a challenge to

the duration of his sentence as a federal civil rights case, rather than pursuing state post-

conviction remedies or, if appropriate, a federal petition for a writ of habeas corpus. In

                                               3
his argument on appeal in opposition to dismissal or summary affirmance, Cook does not

address Heck v. Humphrey or otherwise show how his complaint could be cognizable as

a federal civil rights case.

       For these reasons, we will dismiss the appeal. See 28 U.S.C. § 1915(e)(2)(B)(i).

Also, because the appeal lacks arguable merit, we deny Cook’s motion for the

appointment of counsel. See Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).




                                            4